55 Cal. Rptr. 3d 864 (2007)
153 P.3d 955
KONIG (Ron)
v.
U-HAUL COMPANY OF CALIFORNIA.
No. S149883.
Supreme Court of California.
February 28, 2007.
Review granted/briefing deferred (8.512(d)(2)).
Petition for review granted. Further action in this matter is deferred pending consideration and disposition of a related issue in Gentry v. Superior Court, S141502 (see Cal. Rules of Court, rule 8.512(d)(2)), or pending further order of the court. Submission of additional briefing, pursuant to California Rides of Court, rule 8.520, is deferred pending further order of the court.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.